     Case 2:18-cv-08092-SJO-SK Document 26 Filed 01/22/19 Page 1 of 2 Page ID #:193



 1    REESE LLP
      MICHAEL R. REESE (SBN 206773)
 2
      mreese@reesellp.com
 3    100 West 93rd Street, 16th Floor
 4    New York, New York 10025
      Telephone: (212) 643-0500
 5    Facsimile: (212) 253-4272
 6
      Attorneys for Plaintiff Robert Fishel
 7
                              UNITED STATES DISTRICT COURT
 8
                            CENTRAL DISTRICT OF CALIFORNIA
 9
                                        WESTERN DIVISION
10
11    ROBERT FISHEL, on behalf of himself      CASE NO. 2:18−cv−08092−SJO−SK
      and all others similarly situated,
12                                             NOTICE OF VOLUNTARY
                           Plaintiff,          DISMISSAL WITHOUT PREJUDICE
13
      vs.                                      PURSUANT TO FEDERAL CIVIL
14                                             PROCEDURE RULE 41(a)(1)(A)(i)
15    Activision Publishing, Inc.,
16                         Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:18-cv-08092-SJO-SK Document 26 Filed 01/22/19 Page 2 of 2 Page ID #:194



 1          PLEASE TAKE NOTICE, that pursuant to Federal Civil Procedure Rule
 2    41(a)(1)(A)(i), Plaintiff Robert Fishel (“Plaintiff”) hereby voluntarily dismisses his
 3    above-captioned action without prejudice.
 4
 5                                           Respectfully submitted,
 6    DATED: January 22, 2019                REESE LLP
 7
 8                                     By:   /s/ Michael R. Reese
                                             MICHAEL R. REESE
 9
10                                           Attorneys for Plaintiff
                                             Robert Fishel
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   1
